Mr. Justice Knauss
delivered the opinion of the Court.
We shall designate the parties to this writ of error as they appeared in the trial court where defendant in error was plaintiff, and plaintiffs in error were defendants.
The action was one to quiet title to real estate, and it is admitted that service of summons was had on all defendants who here appear. One of the named defendants in the trial court, Josephine Sage Olguin, was served in the State of Nevada, and filed an answer and *232cross-complaint. The issues presented thereby have not been tried.
After personal service of summons on the defendants who failed to appear and answer the complaint within twenty days, on motion of plaintiff in the action the defaults of these defendants were entered by the clerk of the district court. Later the defendants, against whom defaults were entered, appeared and moved to set aside the order of default alleging that they and each of them were duly enrolled Indians of the Southern Ute Tribe and that service of summons was had on each of them on the Southern Ute Reservation in Colorado, and for that reason the service of summons was a nullity.
The trial court denied the motion to set aside the default and counsel for movants state in their brief “no further pleading, deposition, evidence, or any type of testimony was had further in the action.” No judgment or decree in the suit has been entered against the defaulting defendants.
There being no final judgment in the action, a writ of error will not lie. We deem it unnecessary to cite the many authorities in this state which so hold, we merely refer to Schtul v. Christ, 132 Colo. 293, 287 Pac. (2d) 661. Accordingly the writ of error is dismissed.